NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 17 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       Nos. 16-10353
                                                     16-10354
                Plaintiff-Appellee,
                                                D.C. Nos. 4:16-cr-00292-CKJ-LAB
 v.                                                       4:12-cr-02573-CKJ-LAB

JESUS REYES-LIZARRAGA,
                                                MEMORANDUM*
                Defendant-Appellant.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Cindy K. Jorgenson, District Judge, Presiding

                             Submitted July 11, 2017**

Before:      CANBY, KOZINSKI, and HAWKINS, Circuit Judges.

      In these consolidated appeals, Jesus Reyes-Lizarraga appeals the 28-month

sentence imposed following his guilty-plea conviction for reentry of a removed

alien, in violation of 8 U.S.C. § 1326, and the four-month consecutive sentence

imposed upon revocation of supervised release. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291, and we affirm.

      Reyes-Lizarraga contends that his aggregate sentence is substantively

unreasonable because the district court failed to give sufficient weight to the 2016

amendments to the illegal reentry guideline, U.S.S.G. § 2L1.2, which were

promulgated but not effective at the time of his sentencing. The record reflects that

the court took account of the pending changes to the guideline and granted a

significant downward variance. The court did not abuse its discretion in

determining that a further downward variance was unwarranted in light of the 18

U.S.C. §3553(a) factors and the totality of the circumstances, including Reyes-

Lizarraga’s significant immigration history. See Gall v. United States, 552 U.S.
38, 51 (2007); see also United States v. Ruiz-Apolonio, 657 F.3d 907, 918 (9th Cir.

2011) (“That the Commission has promulgated a not-yet-adopted amendment that

is very likely to be adopted and that would result in reduced Guidelines ranges

does not render a district court’s failure to grant a variance substantively

unreasonable.”).

      AFFIRMED.




                                           2                          16-10353 & 16-10354